By the court:
Slidem., J.
A plea of prescription having been filed in this court, and the plaintiff having the right to offer evidence to rebut it, the cause will be remanded for a new trial. C. P. 902.
It is proper to add, that the evidence before ns does not establish the plaintiff’s right to maintain this action. The note upon which the suit is brought, is payable to the order of Suydam, Jackson 8^ Co., and Suydam claims as liquidator of that firm. This capacity is one arising out of contract; and, under the rule laid down in McDonald v. Millaudon, a special denial was not necessary, to put the plaintiff upon proof of his authority to sue as liquidator. 5 L. R. 405.
It is therefore decreed that the judgment be reversed, and that this cause be remanded for a new trial, the-plaintiff to pay the costs of the appeal.